           Case 1:18-cv-00730-JL Document 22-1 Filed 10/30/19 Page 1 of 15



                                   UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW HAMPSHIRE


Selena S. Randolph

                                     Plaintiff
                                                                                     Civil No.: 1:18-cv-00730-JL
v.

WBL SPE II, LLC
                                     Defendant


     DEFENDANT'S MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION FOR
                       SUMMARY JUDGMENT

          NOW COMES the Defendant, WBL SPE II, LLC (hereinafter “WBL”), by and through

counsel, Upton & Hatfield, LLP, and respectfully submits this memorandum of law in support of

its Motion for Summary Judgment, stating in support as follows:

     I.       Introduction

          WBL is entitled to summary judgment on all the plaintiff’s remaining claims in this suit.1

First and foremost, Ms. Randolph does not have standing to bring this suit. She filed her

complaint alleging that the promissory note between WBL and Absolut Residential Care, LLC

(“Absolut”) is illegal and has requested that this Court declare it null and void. The plaintiff,

however, is not a party to the promissory note. Ms. Randolph does not have a loan from WBL.

She is also not the recipient of any funds from WBL. A New Hampshire limited liability

company, Absolut, is the correct party and did receive the funds. Ms. Randolph is the sole

member of this LLC, but the promissory note for the loan in question is between Absolut and

WBL. Randolph is attempting to turn a business loan into a personal loan.


1
  Only the plaintiff’s claims under 397-A:16-a, RSA 399-A:11, and RSA 358-A:2 are left after the proceedings on
the plaintiff’s request for a preliminary injunction. It is unclear whether the plaintiff still wishes to move forward on
her claims under RSA 358-A because they were not briefed in her Motion for Summary Judgment, but WBL has
included them here in an abundance of caution.
          Case 1:18-cv-00730-JL Document 22-1 Filed 10/30/19 Page 2 of 15



         Furthermore, even if Ms. Randolph does have standing, she still cannot prevail. First,

RSA 397-A and RSA 399-A do not allow a plaintiff a private cause of action. Both of these

chapters are to be enforced by the New Hampshire Banking Department and the Banking

Commissioner. Even with a private right of action under these statutes, the definition sections

for both chapters clearly outlines why those chapters do not apply to this $11,095.95 business

loan made by WBL to Absolut.

         For these reasons and the analysis more fully discussed below, WBL submits that it is

entitled to judgment as a matter of law on all the plaintiff’s remaining claims.

   II.      Undisputed Material Facts

         Absolut is a New Hampshire limited liability company formed in May 2006. Exh. A, NH

Sec. of State Certificate of Formation. According to its filing, Absolut is a residential provider

and personal care provider. Id. The plaintiff, Selena Randolph is the manager of Absolut. Id.

         On or around October 29, 2013, Absolut sought a business loan and submitted an

application for a loan with WBL. Exh. B, Business Loan Application. Within this application,

Absolut represented to WBL that it was seeking a loan in an amount from $10,000 to $20,000.

Id. These funds were to be for “real estate portfolio expansion.” Id. In further communication

with WBL, Absolut stated that this expansion was to increase the number of properties from

three to five. Exh. C, Email to WBL dated Dec. 17, 2013.

          After going through underwriting, WBL offered Absolut a loan in the amount of

$11,095.95. Exh. D, Business Promissory Note and Security Agreement. This loan document is

dated Jan. 3, 2014. Id. at 1. It lists the borrower as “Absolut Residential Care L.L.C.” Id. There

is no secured interest in real property included in this promissory note. Id. at 2, sec. 6. As the

owner and manager of Absolut, Ms. Randolph signed the note. Id. at 6.




                                                  2
         Case 1:18-cv-00730-JL Document 22-1 Filed 10/30/19 Page 3 of 15



        Other documents included in the loan closing were:

        Business Loan Summary (Exh. E)- This document disclosed the amount of the loan,

$11,095.95; the amount of the processing fee, $1,095.95; the total amount of interest Absolut

would be charged, $3,795.72; Absolut’s total repayment amount; the payment schedule; any

prepayment charges; and charges Absolut would incur for payment returned due to NSF.

        Business Loan Authorization Agreement for Direct Deposit (ACH Credit) and Direct

Payments (ACH Debits) (Exh. F)- In this document, Absolut attested that the bank account being

used for deposit of the loan and loan payments was a business account: “By signing below,

Borrower attests that the Designated Checking Account was established by Borrower, and the

loan proceeds will be used for business purposes only and not for personal, consumer, family or

household purposes or to purchase personal, consumer, family or household goods.” Id. at ¶ 3.

This document defines “Borrower” as Absolut Residential Care, LLC. Id. at above signature

line.

        Business Loan Purpose Affidavit (Exh. G)- In this affidavit, Absolut swore under oath

that, “the proceed of the Loan Agreement of Eleven Thousand Ninety Five Dollars and Ninety

Five Cents ($11,095.95), being furnished to Borrower will be used for business purposes only,

and not for personal, consumer, family or household purposes or to purchase personal, consumer,

family or household goods.” Id. at ¶ 2. Again, this document defines “Borrower” as Absolut

Residential Care, LLC. Id. at above signature line.

        Business Promissory Note and Security Agreement (Exh. D)- The note itself further

defines the borrower as Absolut Residential Care, LLC. It states the loan amount of $11,095.95.

Id. at sec. 1. The interest rate per day of 0.342465753425% is listed. Id. at sec. 2. This

document also contains a warranty from Absolut that “the proceeds of this Loan Agreement will




                                                 3
             Case 1:18-cv-00730-JL Document 22-1 Filed 10/30/19 Page 4 of 15



be used for business purposes only, and not for personal, consumer, family or household

purposes or to purchase personal, consumer, family or household goods.” Id. at sec. 7(b).

Absolut further warranted by signing the Note that the “Borrower is duly organized, validly

existing and in good standing under the law of the jurisdiction in which it is organized, and has

all licenses and authorizations necessary to carry on its business as now being conducted.” Id. at

sec. 7(e).

           In order for WBL to extend credit to Absolut, it required a guaranty from Ms. Randolph.

Exh. H, Randolph Guaranty. As part of the guaranty, the plaintiff used one of her properties to

secure the loan and executed a mortgage for 16 Front St, Rochester, NH. Exh. I, Mortgage. This

Mortgage states, “This Mortgage dated January 3, 2014 is made and executed between Selena S.

Randolph, whose address is 66 Prospect St, Rochester, NH 03868 (referred to as ‘Grantor’) and

World Business Lenders, LLC, whose address is 120 W. 45th Street, New York, NH 10036

(referred to below as ‘Lender’).” Id. at 1.

           After receiving the signed documents, WBL deposited the loan proceeds into Absolut’s

checking account with Citizens Bank. Pl. Compl. Exh. 2. Unfortunately, Absolut did not repay

the loan; it missed many payments and several payments were returned for insufficient funds.

           In January 2017, the plaintiff personally filed for bankruptcy in U.S. Bankruptcy Court

for the District of New Hampshire, docket # 17-10121-BAH. 2 WBL filed a Motion for Relief

from Stay in that proceeding on April 13, 2018. The Court granted WBL’s motion on May 9,

2018, and WBL moved to collect the balance of the loan, interest, and other fees permitted under

the guaranty from the plaintiff by foreclosing on 16 Front St, Rochester, NH. Pl. Compl. Exh. 4.

           The plaintiff initially filed suit against WBL to prevent the foreclosure auction scheduled

in August of 2018. WBL voluntarily agreed to stop the foreclosure process and has not initiated
2
    This bankruptcy proceeding was dismissed by the court.


                                                             4
           Case 1:18-cv-00730-JL Document 22-1 Filed 10/30/19 Page 5 of 15



any further foreclosure proceedings. The first mortgage holder on 16 Front St, however, has

instituted several foreclosure auctions in this time. As previously filed with this Court, the

plaintiff then filed additional bankruptcies: (1) a Chapter 13 voluntary petition in the Bankruptcy

Court for the District of Massachusetts, docket # 19-10869; and (2) a Chapter 7 voluntary

petition in the Bankruptcy Court for the District of New Hampshire, docket # 19-10380-BAH.

          Both of these actions were dismissed by the courts, and the first mortgage company

scheduled a foreclosure auction on August 29, 2019. On August 28, 2019, Ms. Randolph deed

the property by Quit Claim Deed to her daughter, Qiayra Randolph, and to Absolut Affordable

Housing, LLC. Exh. J, Quit Claim Deed. Absolut Affordable Housing, LLC is a New

Hampshire limited liability company formed on August 28, 2019. Exh. K, AAH Certificate of

Formation. Qiayra is the sole member and manager listed on the Certificate of Formation. Id.

          The plaintiff now file her Motion for Summary Judgment, and WBL objects and moves

for summary judgment on all counts in its favor.

   III.      Analysis

          a. Standard of Review

          Summary judgment shall be granted when the moving party “shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). A fact is “material” only when it impacts the outcome of the

litigation. Hughes v. Southern New Hampshire Svcs., Inc., 2012 DNH 196 at *1 (November 26,

2012)(slip op.)(citing Int’l Ass’n of Machinists & Aerospace Workers v. Winship Green ursing

Ctr., 103 F.3d 196, 199–200 (1st cir.1996).

          After the moving party asserts an “absence of evidence to support the non-moving party’s

case, the non-moving party must offer definite, competent evidence to rebut the motion.”




                                                 5
         Case 1:18-cv-00730-JL Document 22-1 Filed 10/30/19 Page 6 of 15



Meuser v. Federal Express Corp., 564 F.3d 507, 515 (1st Cir. 2009)(internal quotations and

citations omitted). “[T]he mere existence of some alleged dispute between the parties will not

defeat an otherwise properly supported motion for summary judgment; the requirement is that

there be no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc. , 477 U.S. 242,

247–48 (1986).

        While the record should be construed in the light most favorable to the non-moving party,

the Court “may ignore bald assertions, unsupported conclusion, and mere speculation.” Smith v.

Wren, 2009 WL 1783539, at *1 (DNH Dec. 2, 2009)(citing Serapion v. Martinez, 119 F.3d 982,

987 (1st Cir.1997)). The purpose of summary judgment is to look beyond the parties’ pleadings

and at the actual proof to determine whether a triable issue exists. Amherst Country Club v.

Harleysville Worcester Ins. Co. , 561 F.Supp.2d 138, 141 (DNH 2008).

        In cross motions for summary judgment, “the court applies the same standard applicable

to all summary judgment motions, but considers the motions separately.” Villar v. FBI, 2017

U.S. Dist. LEXIS 133061, at * 1, 2017 WL 3602008 (DNH Aug. 21, 2017).

        In this present matter, based on the undisputed material facts of this case, WBL is entitled

to summary judgment as there are no triable issues.

        b. The Plaintiff lacks standing to bring the claims alleged in her complaint.

        The general rule on standing is that “a litigant must assert his or her own legal rights and

interests, and cannot rest a claim to relief on the legal rights or interests of third parties.” 15

James Wm. Moore et al., MOORE’S FEDERAL PRACTICE § 101.51[3][a] (3d ed. 2010); Benitez v.

Collazo-Collazo, 888 F.2d 930, 932 (1st Cir. 1989)(quoting Warth v. Seldin, 422 U.S. 490, 499

(1975)). Ms. Randolph has filed suit, bringing claims related to the promissory note for a loan

made to Absolut. Ms. Randolph is the guarantor of the note, as evidenced in a separate contract,




                                                   6
         Case 1:18-cv-00730-JL Document 22-1 Filed 10/30/19 Page 7 of 15



but she is not a party to the promissory note. Therefore, she has no standing to bring claims

under the promissory note.

       Ms. Randolph made the decision to file suit only in her name and did not include Absolut

as a plaintiff. As the guarantor, Ms. Randolph must show that she has an injury that is distinct

and different from Absolut in order to bring claims against Absolut’s creditor, WBL. See

Sparling v. Hoffman Constr. Co., 864 F.2d 635, 640 (9th Cir. 1988)(finding a guarantor has no

standing to bring a RICO claims when the harm alleged to the guarantor is the same harm

alleged to the primary debtor); Roeder v. Alpha Industries, Inc., 814 F.2d 22, 30 (1st Cir.

19887)(finding same); 38 AM JUR 2D GUARANTY § 98 (2019).

         Even assuming that WBL’s action to initiate foreclosure proceedings provided a basis

for Ms. Randolph to file suit initially to stop the foreclosure, these grounds no longer exist. Ms.

Randolph is no longer the owner of 16 Front St, Rochester, NH and has no legal interest in or

standing to prevent the foreclosure. On Aug. 29, 2019, Ms. Randolph deed to the property to her

daughter and to a newly formed LLC, Absolut Affordable Housing.

       Neither has WBL sued Ms. Randolph for collection under the guaranty contract, which

might allow her to raise Absolut’s claims against WBL as a defense to that potential lawsuit. See

Rhode Island Hosp. Trust Nat’l Bank v. Ohio Cas. Ins. Co., 789 F.2d 74, 78 n.4 (1st Cir.

1986)(“Commentators uniformly state that if a creditor sues the surety alone, the surety may not

set off the principal’s independent claims against the creditor. Williston § 1214, at 716; Simpson

319-20; Law of Suretyship § 7.21, at 234-235. See also Stifel Estate Co. v. Cella, 220 Mo. App.

657, 291 S.W. 515, 518 (1927). When both principal and surety are sued jointly, however, the

surety is allowed to set off the principal’s claims. Simpson 324-325.”); Numerica Sav. Bank,




                                                 7
         Case 1:18-cv-00730-JL Document 22-1 Filed 10/30/19 Page 8 of 15



F.S.B. v. Mountain Lodge Inn, Corp., 134 NH 505, 513 (1991)(upholding the trial court’s

dismissal of the guarantor’s suit against the creditor for lack of standing).

        Without Absolut as a party or an injury separate from one potentially suffered by

Absolut, Ms. Randolph does not have standing to assert the claims she made in this case.

Absolut is the entity which would have standing, but Absolut is not a party to this case.

Therefore, WBL is entitled to judgment in its favor as to the entire complaint.

        Even assuming that Ms. Randolph has standing for the claims in her lawsuit, however,

WBL is still entitled to summary judgment for the reasons discussed below.



                                          RSA 397-A:16-a

        c. A private right of action under RSA 397-A does not exist.

        RSA 397-A (2014) is entitled “Licensing of Nondepository First Mortgage Bankers and

Brokers.” It is to “provide for the department’s regulation of persons that offer, originate, make,

fund, or broker . . . a mortgage loan secured by real property located in the state of New

Hampshire.” RSA 397-A:2, I (2014)(emphasis added).

        RSA 397-A gives rights to the New Hampshire Banking Commissioner and the New

Hampshire Banking Department. It provides a framework of regulation for the Banking

Department to regulate mortgage loans. There is nothing in this chapter which provides a right

of action to an individual plaintiff. See Beckston Invs. Ltd v. Smith (In re Smith), 2001 BNH 44,

at *7 (Nov. 28, 2001)(Vaughn, J.)(“The statute, if applicable, gives certain rights to the banking

department of the State of New Hampshire, but does not provide any other rights or remedies to

private parties.”)




                                                  8
          Case 1:18-cv-00730-JL Document 22-1 Filed 10/30/19 Page 9 of 15



        In fact, RSA 397-A:20, I (2014) states that, “The commissioner shall administer and

enforce the provisions of this chapter.” This is not an ambiguous statement and leaves no room

for the plaintiff’s claims here.

        Therefore, the plaintiff’s claims under RSA 397-A must be dismissed.

        d. Even if a private right of action exists, this statutory chapter does not apply to
           Absolut’s loan based on the definitions in RSA 397-A:1.

        For RSA 397-A to apply, the loan must be a “mortgage loan,” and WBL must qualify as

a lender. In addition, the plaintiff must be a “borrower” under the statutory definitions. The

definitions outlined in RSA 397-A:1 demonstrate that there is no mortgage loan in this case;

WBL is not a lender; and the plaintiff is not the borrower. Therefore, even if the plaintiff does

have a private right of action, WBL is entitled to summary judgment on her RSA 397-A claims.

        First, the plaintiff is not the borrower for the loan WBL made to Absolut. RSA 397-A:1,

III (2014) defines a “borrower” as “a homeowner or purchaser of a home who obtains funds from

another by the signing of a note and mortgage deed on a dwelling.” Most importantly, the

plaintiff is not a party to the promissory note; Absolut is. Ms. Randolph only signed the Note as

the owner of Absolut, not on her own behalf. The promissory note clearly states that the entity

with which WBL is contracting is Absolut, and this is stated repeatedly throughout the note. The

plaintiff cannot claim to be the same as Absolut. In 2006, the plaintiff filed a Certificate of

Formation for Absolut Residential Care, LLC with the N.H. Secretary of State; it is a separate

legal entity.

        Neither was it Ms. Randolph who “obtained funds.” According to the bank statement

provided by the plaintiff, the funds were deposited in Absolut’s checking account at Citizens

Bank. Pl. Compl. Exh. 1. As the plaintiff did not receive any loan funds, she cannot be the

borrower.



                                                  9
         Case 1:18-cv-00730-JL Document 22-1 Filed 10/30/19 Page 10 of 15



        Second, the loan in this matter is not a “mortgage loan.” RSA 397-A:1, XIV (2014)

states that a mortgage loan is “any loan, including a first or second mortgage loan, primarily for

personal, family, or household use which is secured in whole or in part by a mortgage.” 3 WBL’s

loan to Absolut was not a loan primarily for personal, family, or household use. Absolut stated

in its loan application that the funds would be used for “portfolio expansion.” In further

correspondence with WBL, Absolut stated that this meant it would increase the number of

properties for the business from three to five properties. In completing the loan documents,

Absolut signed a Business Lon Purpose Affidavit, which stated that “the proceeds of the Loan

Agreement of Eleven Thousand Ninety Five Dollars and Ninety Five cents ($11,095.95) being

furnished to Borrower will be used for business purposes only, and not for personal consumer,

family or household purposes or to purchase personal, consumer, family or household goods.”

WBL did not lend any money to Absolut so it could be used for personal, family, or household

use. Therefore, the loan is not a mortgage loan under this statutory chapter.

        Finally, WBL is not a lender to make it subject to this chapter. RSA 397-A:1, IX defines

a “lender” as “any person that provides the initial funding for a mortgage.” The loan made by

WBL was given to Absolut to allow for business growth. The promissory note at issue is not a

mortgage; neither is it secured by an interest in real property. It is the personal guaranty that is

secured by a mortgage on 16 Front St. Therefore, WBL is not a lender under RSA 397-A.

        As plainly shown, WBL and the loan to Absolut are not regulated by RSA 397-A.

Therefore, the plaintiff’s claims under this chapter cannot succeed




3
 There is no separate definition for a second mortgage under RSA 397-A:1 that was in effect either when Absolut
applied for the loan or when WBL made the loan. The plaintiff’s claims related to a separate definition for a
“second mortgage loan” under RSA 397-A:1 are based on the current version of the statute. According to the
plaintiff’s own Motion for Summary Judgment, the law cannot be applied retroactively.


                                                       10
        Case 1:18-cv-00730-JL Document 22-1 Filed 10/30/19 Page 11 of 15



                                            RSA 399-A

       e. There is no private right of action under RSA 399-A.

       RSA 399-A:16 (2014) provides a statutory structure for the New Hampshire Banking

Department to regulate entities that make small loans, title loans, and payday loans. Throughout

this chapter, the powers of the Banking Commissioner are described. RSA 399-A:8, I (2014)

states that the banking department may issue cease and desist orders to an entity that it believes

has violated this chapter. RSA 399-A:16 (2014) goes further into stating that it is the

commissioner who “shall have the power to subpoena witnesses and administer oaths in any

adjudicative proceeding” and compel the production of documents. RSA 399-A:16, II (2014)

also requires the commissioner to adopt rules to enforce this chapter. RSA 399-A:16 (2014) sets

forth other activities that the commissioner may do in relation to enforcing this chapter and gives

broad power to “issue, amend, or rescind such orders as are reasonably necessary to carry out the

provisions of this chapter.”

       In contrast to these broad powers of the Banking Commissioner, RSA 399-A:9 (2014)

governs consumer complaints. Under this statute, a consumer may file his or her complaint

regarding an entity licensed under this chapter with the Banking Commissioner. This statute

then broadly describes how the commissioner and the licensee will handle the complaint. Id.

There is no indication in this statute that a consumer may then file their claims in court. Id.

       Given the broad powers of the commissioner to enforce this chapter and the inclusion of

how a consumer may present their claim to the banking department, WBL submits that the

plaintiff has no right of action under RSA 399-A. Therefore, her claims under this statute must

be dismissed.

       f. The loan granted to Absolut by WBL is not a “small loan” and is not governed
          by RSA 399-A.



                                                 11
         Case 1:18-cv-00730-JL Document 22-1 Filed 10/30/19 Page 12 of 15




        Even if there is a private right of action, RSA 399-A does not apply to the loan WBL

granted to Absolut. The plaintiff has alleged that WBL charged fees prohibited by RSA 399-

A:11, XI and improperly secured the loan with real estate in violation of RSA 399-A:11, VIII. 4

The definition section of RSA 399-A:1 demonstrates that this chapter does not apply to this loan.

The plaintiff alleges that the loan is a “Small Loan” pursuant to RSA 399-A:1, XIV (2014). A

small loan is defined as “a close-end loan in the amount of $10,000 or less.” Id. at XIV. The

principal of Absolut’s loan was for $11,095.95. This is the amount of the loan disclosed in the

Note, the amount in the Business Loan Purpose Affidavit, and Business Loan Summary.

        The plaintiff cannot rely on the disbursement amount to claim the loan amount was

$10,000 or less. In fact, on Absolut’s loan application, it states that Absolut was seeking a loan

of $10,000 to $20,000. Absolut was not seeking a “small loan”; it wanted to purchase two

additional properties to expand its business, and it sought a loan of more than $10,000 to bring

that to fruition.

        While it is only under the current version of the statute, the addition to the definition of

“small loan” to include a requirement that it be “for personal, family, or household use”

demonstrates that this chapter does not apply to business loans. Id. at XX (2019). Absolut

repeatedly warranted and swore to WBL that the loan would be used for business purposes and

not for “personal, consumer, family or household purposes.” Although the plaintiff is attempting

to characterize the loan as a personal loan to her, this is not the case. This loan was made to a

limited liability company for business purposes only.




4
  The plaintiff cites to RSA 399-A:15 in her Motion for Summary Judgment, which was not in effect at the time this
loan originated. In her complaint, she cites to RSA 399-A:11, which was in effect than. WBL assumes that the
plaintiff’s claims are under the statute that was relevant at the time.


                                                        12
        Case 1:18-cv-00730-JL Document 22-1 Filed 10/30/19 Page 13 of 15



       Finally, the promissory note from Absolut is not secured by an interest in real estate,

which the plaintiff alleges is what violates RSA 399-A. It is the plaintiff’s personal guaranty that

is secured by the mortgage recorded at the Strafford County Registry of Deeds at Book 4190,

Page 0891. Absolut is not a party to this mortgage, just as Ms. Randolph is not a party to the

promissory note.

       Because the loan to Absolut does not qualify as a small loan under RSA 399-A:1, the

remaining provision of this chapter do not apply. Even if they do, Absolut’s loan is not secured

by an interest in real estate. Therefore, WBL submits that it is entitled to summary judgment on

the plaintiff’s claims under RSA 399-A.



                                             RSA 358-A

       g. The plaintiff’s claim under RSA 358-A cannot prevail because they are based on
          statutory provisions that do not apply to this matter.

       Ms. Randolph’s final remaining claim against WBL states that WBL engaged in unfair

and deceptive trade practices in violation of RSA 358-A:2. WBL is entitled to judgment in its

favor on the plaintiff’s Consumer Protection Act (“CPA”) claims. The plaintiff’s entire

argument that WBL has engaged in unfair and deceptive is that WBL has violated RSA 397-

A:16-a and 399-A. As discussed above, none of these statutes apply to WBL or to the loan

granted to Absolute. Therefore, neither the interest charged, the fees assessed, or the security

interest in 16 Front St rise to the level of a violation of the CPA.

       In fact, the plaintiff admitted in her Plaintiff’s Reply Memorandum of Law, which was in

response to WBL’s Objection to the request for a preliminary injunction, that she “concedes”

that WBL adequately disclosed all the aspects of this loan to Absolut: the interest rate, total

amount the loan would cost, the fees and finance charges assessed, the end date of the loan, the



                                                  13
        Case 1:18-cv-00730-JL Document 22-1 Filed 10/30/19 Page 14 of 15



payments for the loan. As WBL disclosed all aspects, the plaintiff has not alleged any unfair or

deceptive practices that Absolut suffered.

       Without any allegation that WBL’s actions did anything but violate irrelevant statutes,

the plaintiff’s claim cannot be successful. Therefore, WBL is entitled to judgment in its favor on

this count.

       h. The plaintiff’s allegations under RSA 358-A fall under the exemptions listed in
          RSA 358-A:3.

       Even if we assume that WBL is subject to RSA 397-A and 399-A, the conduct

complained of is listed in the conduct exempt from the New Hampshire CPA. RSA 358-A,

therefore, does not apply to WBL or the conduct at issue. Ms. Randolph’s claims under RSA

358-A fail, and WBL submits that it is entitled to judgment in its favor.

       RSA 358-A:3 (2014) states that:

       The following transactions shall be exempt from the provisions of this chapter:

              I. Trade or commerce that is subject to the jurisdiction of the bank
                 commissioner, the director of securities regulation, the insurance
                 commissioner, the public utilities commission, the financial institutions
                 and insurance regulators of other states, or federal banking or securities
                 regulators who possess the authority to regulate unfair or deceptive trade
                 practices.

       WBL’s activity is subject to the jurisdiction of the New Hampshire Bank Commissioner.

RSA 397-A:20, I (2014) clearly provides that it is the bank commissioner who “shall administer

and enforce the provisions of this chapter.” RSA 383:10-d (2014) further states that the

commissioner has the exclusive authority and jurisdiction to investigate alleged conduct under

RSA 358-A.

       As WBL falls under the outlined exemption in RSA 358-A:3, Ms. Randolph’s RSA

Consumer Protection Act claims cannot stand. See In re Maroun, 427 B.R. 200, 204 (BNH




                                                  14
         Case 1:18-cv-00730-JL Document 22-1 Filed 10/30/19 Page 15 of 15



2010)(dismissing a CPA claim under this exemption when the defendant was subject to

jurisdiction of the bank commissioner and RSA 397-A). WBL is entitled to judgment in its favor

on Ms. Randolph’s CPA claims.

   IV.      Conclusion

         For the foregoing reasons, WBL respectfully submits that it is entitled to judgment as a

matter of law on all of the plaintiff’s remaining claims.




                                                      Respectfully submitted,


                                                      WBL SPE II, LLC
                                                      By Its Attorneys,
                                                      UPTON & HATFIELD, LLP


Date:    October 30, 2018                     By:     /s/ Susan Aileen Lowry
                                                      Susan Aileen Lowry (NHBA 18955)
                                                      Sabrina Beavens (NHBA 17525)
                                                      10 Centre Street, P.O. Box 1090
                                                      Concord, NH 03302-1090
                                                      (603) 224-7791




                                                 15
